DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 17/098,419. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 17/098,419 (claim 1) discloses a method of manufacturing an electronic device, comprising: providing a substrate; providing an electronic unit having a chip and at least one bonding pin; mounting the electronic unit on the substrate through the at least one bonding pin; and applying an adhesive material to a space between the chip and the substrate.
	In regards to claim 2, 17/098,419 (claim 2) discloses wherein the adhesive material is applied by an ink-jet printing process.
	In regards to claim 3, 17/098,419 (claim 3) discloses wherein the adhesive material has a viscosity in a range from 8 cP to 12 cP.
	In regards to claim 4, 17/098,419 (claim 4) discloses wherein the adhesive material is applied by: attaching a sheet of the adhesive material in a solid state on the electronic unit; and converting the sheet from the solid state into a fluid state, thereby flowing into the space between the chip and the substrate.
	In regards to claim 5, 17/098,419 (claim 5) discloses comprising a heating step to convert the sheet of the adhesive material from the solid state into the fluid state.
	In regards to claim 6, 17/098,419 (claim 6) discloses wherein the sheet has a thickness less than 10 μm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bower et al. (Bower) (US 2017/0352646 A1).
	In regards to claim 1, Bower (paragraphs 51-56, Fig. 5 and associated text) discloses a method of manufacturing an electronic device (Fig. 5), comprising: providing a substrate (item 20); providing an electronic unit having a chip (item 60) and at least one bonding pin (item 44); mounting the electronic unit (item 60) on the substrate (item 20) through the at least one bonding pin (item 44); and applying an adhesive material (item 50) to a space between the chip (item 60) and the substrate (item 20).
	In regards to claim 2, Bower (Fig. 5 and associated text) discloses wherein the adhesive material (item 50) is applied by an ink-jet printing process (paragraph 43).
	In regards to claim 3, Bower (Fig. 5 and associated text) discloses wherein the adhesive material (item 50) has a viscosity in a range from 8 cP to 12 cP (paragraph 51).  Examiner notes that Bower discloses the same material as the Applicant (see paragraph 25), and therefore share the same characteristics.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Liu) (US 2019/0043843 A1).
	In regards to claim 1, Liu (Figs. 3A-3F and associated text) discloses a method of manufacturing an electronic device (Fig. 3F), comprising: providing a substrate (item 124); providing an electronic unit having a chip (item 104) and at least one bonding pin (item 118); mounting the electronic unit (item 104) on the substrate (item 124) through the at least one bonding pin (item 118); and applying an adhesive material (item 138) to a space between the chip (item 104) and the substrate (item 124).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Bower et al. (Bower) (US 2017/0352646 A1) in view of Wang et al. (Wang) (WO 2019/000923 A1).
	In regards to claim 4, Bower (Fig. 5 and associated text) discloses wherein the adhesive material (item 50) is applied by: attaching an adhesive material on the electronic unit and into the space between the chip (item 60) and the substrate (item 20), but does not specifically disclose attaching a sheet of the adhesive material in a solid state and converting the sheet from the solid state into a fluid state, thereby flowing into a space.
	Wang discloses attaching a sheet of the adhesive material in a solid state (item 3) and converting the sheet from the solid state into a fluid state (“Further, the adhesive 3 is melted into a liquid state upon bonding”), thereby flowing into a space.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Bower with the teachings of Wang for the purpose of a reliable bond.
	In regards to claim 5, Bower as modified by Wang discloses comprising a heating step (laser irradiation, Wang) to convert the sheet of the adhesive material from the solid state into the fluid state.
	In regards to claim 6, Bower as modified by Wang does not specifically disclose wherein the sheet has a thickness less than 10 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness less than 10 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu) (US 2019/0043843 A1) in view of Bower (US 2017/0352646 A1).
	In regards to claim 2, Liu does not specifically disclose wherein the adhesive material is applied by an ink-jet printing process.
	Bower (Fig. 5 and associated text) discloses wherein the adhesive material (item 50) is applied by an ink-jet printing process (paragraph 43).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Liu with the teachings of Bower for the purpose of desired locality of the adhesive and a reliable bond.
	In regards to claim 3, Liu (paragraph 58, Figs. 3A-3F and associated text) discloses wherein the adhesive material (item 138) has a viscosity in a range from 8 cP to 12 cP.  Examiner notes that Liu discloses the same material as the Applicant (see paragraph 25), and therefore share the same characteristics.
Claim(s) 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. Liu et al. (Liu) (US 2019/0043843 A1) in view of Wang et al. (Wang) (WO 2019/000923 A1).
	In regards to claim 4, Liu (Figs. 3A-3F and associated text) discloses wherein the adhesive material (item 138) is applied by: attaching an adhesive material on the electronic unit (item 104) and into the space between the chip (item 104) and the substrate (item 124), but does not specifically disclose attaching a sheet of the adhesive material in a solid state and converting the sheet from the solid state into a fluid state, thereby flowing into a space.
	Wang discloses attaching a sheet of the adhesive material in a solid state (item 3) and converting the sheet from the solid state into a fluid state (“Further, the adhesive 3 is melted into a liquid state upon bonding”), thereby flowing into a space.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Liu with the teachings of Wang for the purpose of a reliable bond.
	In regards to claim 5, Liu as modified by Wang discloses comprising a heating step (laser irradiation, Wang) to convert the sheet of the adhesive material from the solid state into the fluid state.
	In regards to claim 6, Liu as modified by Wang does not specifically disclose wherein the sheet has a thickness less than 10 μm.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a thickness less than 10 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 7, 2022